UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2430


NEDRA CARR-STEPHENSON,

                Plaintiff - Appellant,

          v.

OFFICEMAX NORTH AMERICA, INC., OfficeMax Store #562,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:13-cv-00075-RAJ-TEM)


Submitted:   March 27, 2014                  Decided: March 31, 2014


Before MOTZ, Circuit     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nedra Carr-Stephenson, Appellant Pro Se. Bryan K. Meals, DAVEY
& BROGAN, PC, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nedra    Carr-Stephenson           seeks    to   appeal     the    district

court’s    order      dismissing     her     civil       complaint      for   failure      to

state a claim.         We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on October 21, 2013.          The notice of appeal was filed on November

22,   2013.      Because      Carr-Stephenson            failed    to   file     a    timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                       We deny as moot Carr-

Stephenson’s       motion     to     file    an     addendum/attachment              to   her

informal    brief.       We     dispense     with    oral      argument       because     the

facts   and    legal    contentions         are    adequately      presented         in   the

materials     before     this      court    and    argument       would    not    aid     the

decisional process.

                                                                                 DISMISSED



                                             2